Citation Nr: 0812762	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for aphasia, to include as 
secondary to service-connected residuals of a birdshot wound 
of the left scapula area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1952 to April 
1955.  He received decorations evidencing combat, such as the 
Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision 
that denied service connection for aphasia, to include as 
secondary to service-connected residuals of a birdshot wound 
of the left scapula area.  In July 2007, the veteran 
testified at a Travel Board hearing at the RO.  

At the July 2007 Board hearing, the veteran's representative 
raised the issue of entitlement to compensation based on the 
need for aid and attendance or by reason of being housebound.  
The representative did not specifically indicate whether the 
veteran was claming special monthly pension or special 
monthly compensation.  In any event, that issue is not before 
the Board at this time and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran is service-connected for residuals of a birdshot 
wound of the left scapula area and for residuals of birdshot 
wounds of the spine, scalp, neck, and left leg.  He is also 
service-connected for residuals of a fracture of the left 
astralgalus.  

His service medical records do not show complaints, findings, 
or diagnoses of aphasia, dementia, or any brain injuries.  
The service medical records do show treatment for birdshot 
wounds of the scalp, back, and posterior aspect of the leg, 
with retained foreign bodies, after the veteran was 
accidentally shot with birdshot while hunting in September 
1952.  The veteran received subsequent treatment for such 
residuals on several occasions including excision of metallic 
foreign bodies from the back and scalp.  He was also suffered 
bilateral ankle sprains after being involved in an automobile 
accident in March 1955.  There was no indication that the 
veteran was unconscious pursuant to the accident.  

Post-service treatment records show treatment for multiple 
disorders including aphasia and dementia.  

For example, a June 1988 VA general medical examination 
report indicates diagnoses including neurasthenia.  The 
examiner related that the veteran's whole approach to his 
problems seemed to reflect some depressive type of 
neurasthenia.  

A December 2004 VA treatment entry noted that the veteran 
complained of word-finding problems for everyday 
conversations, such as going to the store and asking for the 
time.  The assessment was mild aphasia, both expressive and 
receptive.  

A March 2005 VA psychology consultation report, by a 
neuropsychologist, noted that the veteran was referred for a 
psychological assessment from audiology and speech pathology.  
It was reported that the veteran's electronic records were 
reviewed.  The veteran stated that he had no complications 
with his birth, but that he was "tongue tied" and that his 
entry into school was delayed for one year.  He also 
indicated that he was slow to talk.  The veteran reported 
that he suffered a shotgun wound to the back of his head 
while home on leave from the Army.  He noted that was 
unconscious for a few minutes and that a physician 
subsequently removed some of the pellets.  He further 
indicated that he was involved in a motor vehicle accident 
while on active duty.  He related that he sustained a head 
injury in the accident and that he was unconscious for about 
a couple of hours.  The veteran reported that he had 
difficulty finding words and that he also could not write as 
well as he could in the past.  He stated that his symptoms 
were worse when he was nervous.  It was noted that the 
veteran also reported a lifelong problem with his memory.  
The diagnosis was dementia due to two traumatic brain 
injuries, though dementia of the Alzheimer's type was very 
likely a cormorbidity.  The examiner commented that it was 
more likely than not that the veteran's cognitive deficits 
were due to the traumatic brain injuries that occurred while 
he was on active duty.  

The Board observes that there is no indication that the 
examiner reviewed the veteran's entire claims file in 
providing his diagnosis.  In fact, it was noted that only the 
electronic records were reviewed.  The Board also notes that 
the veteran's service medical records do not specifically 
refer to any brain injuries.  

A subsequent April 2005 VA orthopedic examination report 
reflects that the veteran's claims file had been reviewed.  
The examiner stated that the veteran was looking for 
evaluation of his recently diagnosed expressive aphasia.  The 
examiner indicated, however, that he explained to the veteran 
that he was not competent to examine the veteran for such 
disorder.  The diagnoses did not refer to aphasia.  

The Board notes that the veteran has not been afforded a VA 
neurological examination with an opinion after a review of 
the entire claims file, as to his claim for service 
connection for aphasia, to include as secondary to service-
connected residuals of a birdshot wound of the left scapula 
area.  Such an examination should be accomplished on remand.  
38 C.F.R. § 3.159(c)(4).

Moreover, prior to the examination, any outstanding records 
of pertinent treatment should be obtained and added to the 
record.  
        
Accordingly, the issue is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for aphasia, dementia, or brain disorders 
since January 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Additionally, relevant VA 
treatment records dating since January 
2005 should be obtained.  

2.  Schedule the veteran for a VA 
neurological examination to determine the 
nature of his claimed aphasia (or 
dementia) and its possible relationship to 
service or his service-connected birdshot 
residuals.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of the claims file, an 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any diagnosed 
aphasia (or dementia) is etiologically 
related to the veteran's period of 
service.  If not, the examiner should then 
opine as to whether it is at least as 
likely as not that the veteran's service-
connected residuals of birdshot wounds to 
the left scapula area caused or aggravated 
(permanently worsened beyond the natural 
progression) any aphasia (or dementia), 
and if so, the extent to which they are 
aggravated.  The examination report should 
be typed.

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
aphasia, to include as secondary to 
service-connected residuals of a birdshot 
wound of the left scapula area.  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



